
	

113 S2461 IS: CHIP Extension Act of 2014
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2461
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XXI of the Social Security Act to extend and improve the Children's Health Insurance
			 Program, and for other purposes.
	
	
		1.Short title; amendments to Social Security Act; references; table of contents(a)Short title
				This Act may be cited as the
		  CHIP Extension Act of 2014.(b)Amendments to Social Security ActExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms
			 of an amendment to or repeal of a section or other provision, the
			 reference shall be considered to be made to that section or other
			 provision of the Social Security Act.
			(c)References to CHIP; Medicaid; SecretaryIn this Act:
				(1)CHIPThe term CHIP means the program established under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title
			 XIX,  XXI, or both, of the Social Security Act).(2)MedicaidThe term Medicaid means the program for medical assistance established under title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.).
				(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(d)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; amendments to Social Security Act; references; table of contents.
					Sec. 2. Purposes.
					Sec. 3. General effective date; exception for State legislation; reliance on law.
					TITLE I—Financing
					Sec. 101. Extension of CHIP.
					Sec. 102. Continuation and update of performance incentives.
					Sec. 103. Funds to address any Federal funding shortfalls for States.
					TITLE II—Eligibility and Enrollment
					Subtitle A—Coverage Continuity
					Sec. 201. State option to increase upper age limit for children with special health care needs.
					Sec. 202. Improving coverage transitions from Medicaid or CHIP to coverage under a qualified health
			 plan.
					Sec. 203. Assuring coverage continuity for former foster care children.
					Subtitle B—Enrollment Simplification and Improvements
					Sec. 211. Automatic enrollment for newborns under CHIP.
					Sec. 212. Express Lane Eligibility extension and application to pregnant women, foster children,
			 and children with special health care needs.
					Sec. 213. Outreach to targeted populations.
					TITLE III—Affordability
					Sec. 301. Strengthened cost sharing protections under Medicaid and CHIP.
					TITLE IV—Benefits
					Sec. 401. Preventive health services.
					Sec. 402. Timely immunization coverage.
					TITLE V—Access and Quality
					Subtitle A—Pediatric Quality Measures
					Sec. 501. Extending the pediatric quality measures program.
					Sec. 502. Improving the effectiveness of the pediatric quality measures.
					Sec. 503. Annual State reports regarding State-specific quality of care measures applied under
			 Medicaid or CHIP.
					Sec. 504. Advisory panel regarding pediatric quality.
					Sec. 505. Extending and expanding demonstration projects.
					Subtitle B—Maternal, Infant, and Early Childhood Home Visiting Program
					Sec. 511. Supporting evidence-based care coordination in communities.
					Subtitle C—Comparative study of Medicaid, CHIP, and qualified health plans
					Sec. 521. GAO study and report.
					TITLE VI—Budgetary Effects
					Sec. 601. Budgetary effect of this Act.
				2.PurposesThe purposes of this Act  are to ensure the extension of CHIP, safeguard child-specific health
			 coverage for millions of children, and make improvements to promote
			 children's access to cost-effective, high-quality health care.3.General effective date; exception for State legislation; reliance on law
			(a)General effective dateUnless otherwise provided in this Act, subject to subsections (b) and (c), this Act and the
			 amendments made by this Act shall take effect on October 1, 2015, and
			 shall
			 apply to child health assistance and medical assistance provided on or
			 after that date.
			(b)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or
			 a State child health plan under title XXI of such Act (42 U.S.C. 1397aa et
			 seq.), which the Secretary determines
			 requires State legislation in order for the respective plan to meet 1 or
			 more additional requirements imposed by amendments made by this Act, the
			 respective plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet such
			 an additional requirement before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a
			 2-year legislative session, each year of the session shall be considered
			 to be a separate regular session of the State legislature.
			(c)Reliance on lawWith respect to amendments made by this Act that become effective as of a
			 date—
				(1)such amendments are effective as of such date whether or not regulations implementing such
			 amendments have been issued; and
				(2)Federal financial participation for medical assistance or child health assistance furnished under
			 title XIX or XXI, respectively, of the Social Security Act on or after
			 such date by a State in good faith reliance on such amendments before the
			 date of promulgation of final regulations, if any, to carry out such
			 amendments (or before the date of guidance, if any, regarding the
			 implementation of such amendments) shall not be denied on the basis of the
			 State’s failure to comply with such regulations or guidance.IFinancing101.Extension of CHIP(a)Funding(1)In generalSection 2104(a) (42 U.S.C. 1397dd(a)) is amended—
						(A)in paragraph (17), by striking and at the end;
						(B)by striking paragraph (18) and inserting the following:(18)for fiscal year 2015, $21,061,000,000;; and(C)by adding at the end the following new paragraphs:(19)for fiscal year 2016, $19,300,000,000;(20)for fiscal year 2017, $20,300,000,000;(21)for fiscal year 2018, $21,300,000,000; and(22)for fiscal year 2019, for purposes of making 2 semi-annual allotments—(A)$2,850,000,000 for the period beginning on October 1, 2018, and ending on March 31, 2019, and(B)$2,850,000,000 for the period beginning on April 1, 2019, and ending on September 30, 2019..(2)Prevention of duplicate appropriations for fiscal year 2015Expenditures made under section 2104(a)(18) of the Social Security Act (42 U.S.C. 1387dd(a)(18)) 
			 pursuant to the amendments made by section 10203 of the Patient Protection
			 and
			 Affordable Care Act (Public Law 111–148) for fiscal year 2015 shall be
			 charged to the appropriation provided by the amendment made by paragraph
			 (1) to such section for that fiscal year.(b)Allotments(1)In generalSection 2104(m) (42 U.S.C. 1397dd(m)) is amended—(A)in paragraph (3)—(i)by striking 2015 in the paragraph heading and inserting 2019;(ii)in subparagraph (A), by striking paragraph (18) and inserting paragraph (22);(iii)in subparagraph (B), by striking paragraph (18) and inserting paragraph (22);(iv)in subparagraph (C)—(I)by striking 2014 each place it appears and inserting 2018; and(II)by striking 2015 and inserting 2019; and(v)in subparagraph (D)—(I)in clause (i), by striking the sum of— and all that follows through 2009; and inserting the amount made available under subsection (a)(22)(A),; and(II)in subclause (II) of clause (ii), by striking subsection (a)(18)(B) and inserting subsection (a)(22)(B);(B)in paragraph (4), by striking 2015 and inserting 2019;(C)in paragraph (8)—(i)by striking 2015 in the paragraph heading and inserting 2019; and(ii)by striking for a period in fiscal year 2015 and inserting for a period in fiscal year 2019; and(D)by adding at the end the following new paragraph:(9)Rebasing and growth factor update rules for fiscal years after fiscal year 2014Subject to paragraphs (3), (4), and (6), from the amount made available under subsection (a) for
			 each
			 fiscal year after fiscal year 2014,   the Secretary
			 shall compute a State allotment for each State (including the District of
			 Columbia and each commonwealth and territory) for each such fiscal year as
			 follows:(A)Rebasing in odd-numbered fiscal yearsIf the fiscal year is an odd-numbered fiscal year, the allotment of the State is equal to the
			 Federal payments to the State that
			 are attributable to (and countable towards) the total amount of allotments
			 available under this section to the State in the preceding fiscal year
			 (including
			 any payments made to the State under subsections (n) and  (o) for the
			 preceding
			 fiscal
			 year as
			 well as amounts redistributed to the State in the preceding fiscal year),
			 multiplied by the allotment increase factor under paragraph (5) for the
			 fiscal
			 year.(B)Growth factor update for even-numbered fiscal yearsIf the fiscal year is an even-numbered fiscal year, the allotment of the State is equal to the sum
			 of—(i)the amount of the State allotment for the preceding fiscal year; and(ii)the amount of any payments made to the State under subsections (n) and (o) for the preceding fiscal
			 year,multiplied by the allotment increase factor under paragraph (5) for the fiscal year..
						(2)One-time appropriation for fiscal year 2019Section 108 of the Children's Health Insurance Program Reauthorization Act of 2009 (Public Law
			 111–3), as amended by section 10203(d)(2)(F) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is amended by striking $15,361,000,000 and all that follows through the second sentence, and inserting $16,700,000,000 to accompany the allotment made for the period beginning on October 1, 2018, and
			 ending on March
			 31, 2019, under section 2104(a)(22)(A) of the Social Security Act (42
			 U.S.C. 1397dd(a)(22)(A)), to remain available until expended. Such amount
			 shall be used to provide allotments to States under paragraph (3) of
			 section 2104(m) of such Act (42 U.S.C. 1397dd(m)) for the first 6 months
			 of fiscal year 2019 in the same manner as allotments are provided under
			 subsection (a)(22)(A) of such section 2104 and subject to the same terms
			 and conditions as apply to the allotments provided from such subsection
			 (a)(22)(A)..(3)Conforming amendmentsSection 2104(m) (42 U.S.C. 1397dd(m)) is amended—(A)in the subsection heading, by striking 2015 and inserting 2019; and(B)in paragraph (6)—(i)in subparagraph (A), by striking 2015 and inserting 2019; and(ii)in the second sentence, by striking or fiscal year 2014 and inserting fiscal year 2014, fiscal year 2016, or fiscal year 2018.(c)Extension of qualifying states optionSection 2105(g)(4) (42 U.S.C. 1397ee(g)(4)) is amended—(1)in the paragraph heading, by striking 2015 and inserting 2019; and(2)in subparagraph (A), by striking 2015 and inserting 2019.102.Continuation and update of performance incentives(a)Extension through fiscal year 2019Section 2105(a)(3) (42 U.S.C. 1397ee(a)(3)) is amended—(1)in subparagraph (A), by striking 2013 and inserting 2019;(2)in subparagraph
		(E)—(A)in clause (ii)—(i)by striking subclause (I) and inserting the following:(I)Unobligated national allotmentAs of December 31 of fiscal year 2009, and as of December 31 of each succeeding fiscal year through
			 fiscal year 2015, the portion, if any, of the amount appropriated under
			 section 2104(a) for such fiscal year that is unobligated for allotment to
			 a State under section 2104(m) for such fiscal year or set aside under
			 subsection (a)(3) or (b)(2) of section 2111 for such fiscal year.;(ii)in subclause
		(II), by striking 2013 and inserting 2015;
		and(iii)in subclause
		(III), by striking 2013 and inserting 2015;(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii), the following new clause:(iii)Appropriation for fiscal years 2016 through 2019Out of any money in the Treasury not otherwise appropriated, there are appropriated $750,000,000
			 for each of fiscal years 2016 through 2019 for making payments
			 under this paragraph. Amounts appropriated for a fiscal year under this
			 clause shall remain available for making payments
			 under this paragraph through December 31 of
			 the following fiscal year. Any amount of such appropriations that remains
			 unexpended or unobligated as of such date shall be transferred and made
			 available on January 1 of such following fiscal year for making
			 payments under  section 2104(o).; and
						(3)in subparagraph (F)(iii), by striking 2013 and inserting 2019.(b)Updated performance incentive criteria for fiscal years 2015 through 2019Section 2105(a) (42 U.S.C. 1397ee(a)) is amended—(1)in paragraph (3)(A), by inserting or (5) after paragraph (4);(2)in paragraph (4)—(A)in the heading, by inserting for fiscal years before fiscal year 2015 after for children; and(B)in the matter preceding subparagraph (A), by striking for a fiscal year if  and inserting for a fiscal year before fiscal year 2015 if; and(3)by adding at the end the following new paragraph:(5)Enrollment and retention provisions for children for fiscal years after fiscal year 2014(A)In generalFor purposes of paragraph (3)(A), a State meets the condition of
			 this paragraph for a fiscal year after fiscal year 2014
			 if it is implementing at least 7 of the enrollment and
			 retention provisions specified in subparagraph (B) (treating each clause
			 of that subparagraph
			 as a separate
			 enrollment and retention provision) throughout the entire fiscal year and
			 achieves a program rating of effective or highly effective under metrics established by the Secretary under subparagraph (C) for the fiscal year
			 (beginning with the
			 first fiscal year for which such metrics are established).(B)Enrollment and retention provisionsThe enrollment and retention provisions specified in this subparagraph are the following:(i)12-month continuous eligibilityThe State has elected the option of continuous eligibility for a full 12 months  under title XIX
			 for all children
			 described in section 1902(e)(12) and applies such policy under its State
			 child health plan under this
			 title.(ii)Express Lane EligibilityThe State is implementing the option described in section 1902(e)(13) under title XIX as well as,
			 pursuant to section 2107(e)(1), under this title.(iii)Presumptive eligibilityThe State is implementing section 1920A under title XIX as well as, pursuant to section 2107(e)(1),
			 under this title.(iv)Elimination of CHIP premiumsIn the case of any targeted low-income child or a targeted low-income pregnant woman, the State
			 child
			 health plan does not impose any enrollment fee, premium, or similar
			 charge.(v)Premium assistance for employer-sponsored plansThe State has opted to offer a premium assistance subsidy for qualified employer-sponsored coverage
			 by implementing section 1906A under title XIX or the option described in
			 section
			 2105(c)(10) under this title.(vi)Comprehensive coverage for pregnant womenIf the State has elected to offer pregnancy-related assistance to targeted low-income women (as
			 defined in section 2112(d)(2)) under section 2112, the State also has 
			 elected to include, as part of such pregnancy-related assistance and as
			 part of the medical assistance provided to women under section 1902(e)(5)
			 while pregnant and during the 60-day period described in such section—(I)dental services necessary to prevent disease and promote oral
			 health, restore oral structure to health and function, and treat emergency
			 conditions;(II)vision services, including vision screening and corrective lenses; and(III)all services covered under the State child health plan.(vii)Improved coverage for pregnant womenIf the State has elected to offer pregnancy-related assistance to targeted low-income women (as
			 defined in section 2112(d)(2)) under section 2112—(I)the State also has
			 elected to provide that a pregnant woman who is determined to be eligible
			 for pregnancy-related assistance
			 under the amendment to the State child health plan under section 2112
			 shall remain eligible for those benefits until the end of a period (not to
			 exceed 12 months) following the determination; and(II)the State is implementing section 1906A under title XIX.(viii)Supplemental dental coverageThe State has elected to provide dental-only supplemental coverage under section 2110(b)(5).(ix)Raising CHIP eligibility age to align with Medicaid eligibility ageIf the State has elected to provide eligibility as a child under the State plan under
			 title XIX for an individual who has attained age 19 or 20, the State has
			 elected to apply the same age under the State plan under this
			 title for purposes of
			 eligibility as a child.(x)Increase in income eligibility(I)Up to at least 300 percent of the poverty lineThe State has elected to extend eligibility for medical assistance under the State plan under title
			 XIX or eligibility for child health assistance under the State child
			 health plan to any otherwise eligible child whose family income does not
			 exceed 300 percent of the poverty line for a family of the size involved.(II)Rule of constructionNothing in subclause (I) shall be construed as prohibiting a State from extending eligibility for
			 medical assistance under the State plan under title XIX or eligibility for
			 child health assistance under the State child health plan to any otherwise
			 eligible child whose family income exceeds 300 percent of the poverty
			 line.(xi)Prohibiting lockout periodsThe State child health plan permits an individual whose coverage under the plan has been terminated
			 for failure to make premium payments
			 to be immediately reenrolled upon payment of outstanding premiums, with
			 coverage retroactive to the beginning of the most recent month for which
			 an outstanding premium has been paid, and shall not impose any waiting
			 period or enrollment fee as a condition of reenrollment.(xii)CHIP coverage for children of state employeesThe State offers enrollment in the State child health plan for a child who is a member of a family
			 that is eligible for health benefits coverage under a State health
			 benefits plan on the basis of a family member's employment with a public
			 agency in accordance with section 2110(b)(6) and	provides resources
			 to help
			 the family member so employed compare the coverage options for the family
			 member's child under the State health benefits plan on the basis of  cost
			 and provider networks.(xiii)Interagency coordination for juvenile justice youthThe State—(I)does not terminate (but may suspend) enrollment under a State plan for medical assistance for any
			 individual under age 21 on the basis that the individual is an inmate of a
			 public institution (as defined in section 435.1010 of title 42, Code of
			 Federal Regulations);(II)informs such individual immediately upon release from such public institution that the individual's
			 eligibility for medical assistance is no longer suspended and the
			 limitations on medical assistance under the subdivision (A) following
			 paragraph (29) of section 1905(a) will no longer apply (unless and until
			 there is a determination that the individual no longer meets the State or
			 Federal eligibility requirements for such medical assistance);(III)processes any application for medical assistance submitted by, or on behalf of any individual under
			 age 21 who is an inmate of a public institution (as defined in section
			 435.1010 of title 42, Code of Federal Regulations) notwithstanding that
			 the individual is such an inmate; and(IV)screens any individual under age 21 who is such an inmate for eligibility for medical assistance
			 under title XIX or
			 child health assistance under this title and assists those
			 individuals who are identified as likely to be eligible for either such
			 assistance in applying for either such assistance and enrolling in either
			 such plan.(xiv)Extended coverage for children with special health care needsThe State has elected to extend eligibility for child health assistance under the State child
			 health plan (whether implemented under this title, title XIX, or both) to
			 individuals under age 26 with special health care needs by implementing
			 the option described in section 2110(c)(1)(B).(C)Metrics for evaluating program effectivenessThe Secretary shall establish metrics for evaluating the effectiveness of the State program
			 established under this title (whether implemented under this title, title
			 XIX, or both). Such metrics shall include a system for rating States as effective, highly effective, or in need of improvement..103.Funds to address any Federal funding shortfalls for States(a)In generalSection 2104 (42 U.S.C. 1397dd) is amended by adding at the end the following new subsection:(o)Fund To alleviate CHIP shortfalls(1)EstablishmentThere is hereby established in the Treasury of the United States a fund which shall be known as the CHIP Shortfall Fund (in this subsection referred to as the Fund). Amounts in the Fund shall be available without further appropriations for payments under this
			 subsection and shall remain available until expended.(2)Deposits into fund(A)Initial appropriationOut of any money in the Treasury of the United States not
			 otherwise appropriated, there are appropriated to the Fund $3,860,000,000
			 for fiscal year 2016.(B)TransfersNotwithstanding any other provision of this title, the following amounts shall also be available,
			 without fiscal year limitation, for making payments from the Fund:(i)Unobligated national allotment for fiscal years beginning with fiscal year 2016As of January 1 of fiscal year 2017, and as of January 1 of each succeeding fiscal year, the
			 portion, if any, of the amount appropriated under
			 subsection (a) for the preceding fiscal year that is unobligated for
			 allotment to a
			 State under subsection (m) for such preceding fiscal year.(ii)Unexpended allotments not used for redistributionAs of November 15 of fiscal  year 2016 and each succeeding fiscal year, the total amount of
			 allotments made to
			 States under subsection (a) for the second preceding fiscal year that is
			 not expended or redistributed under subsection (f)
			 during the period in which such allotments are available for obligation.(iii)Unexpended child enrollment contingency fundsAs of October 1, 2015, any unobligated amount in the Child Enrollment Contingency Fund under
			 subsection (n).(iv)Unexpended performance incentive fundsAs of January 1, 2017, and as of January 1 of each succeeding calendar year, the portion, if any,
			 of the amount appropriated under subparagraph (E)(iii) of section
			 2105(a)(3) for the preceding fiscal year that is not expended or obligated
			 under such
			 section for such preceding fiscal year.(C)Investment of fundThe Secretary of the Treasury shall invest in interest bearing securities of the United States
			 such currently available portions of the Fund as are not immediately
			 required for payments from the Fund. The income derived from these
			 investments shall constitute a part of the Fund.(3)Shortfall fund payments(A)Payments to shortfall StatesFor each of fiscal years 2016 through 2020, if the Secretary determines that a State is a
			 shortfall State described in paragraph (4) for that fiscal year, the
			 Secretary shall pay the State from the Fund, in addition to any other
			 payments made to a State under this title for the fiscal year, an amount
			 equal to
			 the amount described in subparagraph (B) for the State and fiscal year.(B)Amount describedWith respect to a State and a fiscal year, the amount described in this subparagraph is the amount
			 of projected expenditures for the State
			 under this title for the fiscal year that exceeds the sum determined under
			 paragraph (4) for the State and fiscal year.
								(C)Proportional reductionIf the sum of the amounts otherwise payable under this paragraph for a fiscal year exceeds the
			 amount available in the Fund for the fiscal year, the amount
			 to be paid under this paragraph to each State for the fiscal year shall be
			 reduced
			 proportionally.(D)Application to commonwealths and territoriesNo payment shall be made under this paragraph to a commonwealth or territory described in
			 subsection (c)(3) until such time as the Secretary determines that there
			 are in effect methods, satisfactory to the Secretary, for the collection
			 and reporting of reliable data regarding the expenditures under the State
			 child health plan in order to accurately determine
			 the commonwealth's or territory's eligibility for, and amount of payment,
			 under this paragraph.
								(4)Shortfall states describedFor purposes of paragraph (3), with respect to a fiscal year, a shortfall State is a State for
			 which the Secretary estimates on the basis of the most recent
			 data available to the Secretary, that the projected expenditures for the
			 State for the fiscal year under this title  (whether the State plan is
			 implemented under this title, title XIX, or both)  will exceed the sum of—(A)the amount of the State's allotments for any preceding fiscal years that remains available for
			 expenditure and that will not be expended by the end of the immediately
			 preceding fiscal year;(B)the amount (if any) that will be redistributed to the State under subsection (f) for the fiscal
			 year;(C)the amount (if any) of the child enrollment contingency fund payment under subsection (n) for the
			 fiscal year; and(D)the amount of the State's allotment for the fiscal year.(5)Retrospective adjustmentThe Secretary may adjust the determinations made under this subsection with respect to a State and
			 fiscal
			 year as necessary on the basis of the
			 amounts reported by States not later than November 30 of the succeeding
			 fiscal year, as approved by the Secretary..(b)Technical amendmentsSection 2104(f) (42 U.S.C. 1397dd(f)) is amended—(1)in paragraph (1)—(A)by striking shortfall States and inserting redistribution States; and(B)by striking shortfall described and inserting deficit described; and(2)in paragraph (2)—(A)in the paragraph heading, by striking Shortfall and inserting Redistribution;(B)in subparagraph (A), by striking shortfall State and inserting redistribution State; and(C)in subparagraph (B)—(i)by striking shortfalls and inserting deficits; and(ii)by striking shortfall State and inserting redistribution State.IIEligibility and Enrollment
			ACoverage Continuity201.State option to increase upper age limit for children with special health care needsSection 2110(c)(1) (42 U.S.C. 2110(c)(1)) is amended—(1)by striking The term and inserting the following:(A)In generalSubject to subparagraph (B), the term; and(2)by adding at the end the following:(B)Children with special health care needsAt State option, such term includes an individual under 26 years of age who 
						has or is at an increased risk of a chronic
			 physical, developmental, behavioral, or emotional
			 condition and who also requires health and related services of a type or
			 amount beyond that required by children typically..202.Improving coverage transitions from Medicaid or CHIP to coverage under a qualified health plan(a)State coordination requirementSection 2105(d)(3)(B) (42 U.S.C. 1397ee(d)(3)(B)) is amended—(1)in the subparagraph heading, by striking shortfalls and inserting	shortfalls; coordination requirements for transitioning to or from Exchange coverage;(2)in the first sentence, by striking In the event and inserting the following:(i)Exchange coverage as a result of funding shortfallsIn the event; and(3)by adding at the end the following:(ii)Coordination requirements for transitioning to or from Exchange coverageThe State shall establish procedures to eliminate gaps in coverage and to assist a child's
			 and pregnant woman's transition from coverage under   the State plan under
			 title XIX or the State child health plan under this title (whether
			 implemented under this title, title XIX, or both)  to coverage under a
			 qualified health plan that has been certified by the Secretary under
			 subparagraph (C) and is offered through an Exchange and from coverage
			 under a qualified health plan to coverage
			 under the State plan under title XIX or the State child health plan under
			 this title. Such procedures—(I)shall provide for coverage for the child's or pregnant woman's medical home, regardless of whether
			 the
			 medical home providers are participating providers under the State plan
			 under title XIX or the  State child
			 health plan under this title, for a
			 transitional time to be determined under regulations promulgated by the
			 Secretary;(II)in the case of a child or pregnant woman with a chronic or complex condition, shall provide that
			 the State plan under
			 title XIX, or the State child health plan under this title (as applicable)
			 shall
			 permit the
			 child or pregnant woman to continue to receive treatment from a
			 non-network provider
			 for a transitional period as determined under regulations promulgated by
			 the Secretary;(III)shall require that if  the benefits available and cost-sharing imposed under a qualified health
			 plan available to the child or pregnant woman (as applicable) are not
			 comparable to the benefits and coverage available to the child or pregnant
			 woman under the State plan under title XIX or the State child health
			 plan under this title (as applicable) the child or pregnant woman shall
			 remain enrolled in the State plan under title XIX or the State child
			 health plan under this title for so long as the child or pregnant woman is
			 otherwise eligible for
			 coverage under the title XIX or XXI State plans; and(IV)shall establish a system under which the State shall record all transitions of children and
			 pregnant women from coverage under the State plan under title XIX or the
			 State child health plan under this title to coverage under a qualified
			 health plan and from coverage
			 under a qualified health plan to coverage
			 under the State plan under title XIX or the State child health plan under
			 this title and submit a report to the Secretary each fiscal quarter that
			 includes data on the number of children and pregnant women who made such
			 transitions in the preceding fiscal quarter..(b)Certification requirementSection 2105(d)(3)(C) (42 U.S.C. 1397ee(d)(3)(C)) is amended—(1)in the subparagraph heading, by striking Pediatric;(2)by striking With respect to and inserting the following:(i)In generalWith respect to;(3)by inserting and pregnant women after children each place it appears;(4)by striking are at least comparable to the benefits offered and cost-sharing protections provided under the
			 State child health plan and inserting meet the comparability standards described in clause (ii) and the continuous coverage requirements
			 described in clause (iii); and(5)by adding at the end the following new clauses:(ii)Comparability standardsThe Secretary shall develop, in consultation with non-government stakeholder entities (including
			 not less than 1 national non-profit organization focused on children's
			 advocacy), comparability standards for qualified health plans seeking
			 certification under clause (i). Such standards must include standards for
			 the following areas:(I)AffordabilityThe plan must be comparable to the State child health plan in terms of affordability, including
			 premiums, deductibles, co-payments, co-insurance, medical home 
			 maintenance costs, and the cost of purchasing supplementary coverage for
			 health benefits and services that are covered under the State child health
			 plan but are not covered  under the qualified health plan.(II)BenefitsThe plan must be comparable to the State child health plan in terms of pediatric and
			 pregnancy-related benefits.(III)Network adequacyThe plan must be comparable to the State child health plan in terms of access to appropriate
			 providers of pediatric and pregnancy-related services, and must provide
			 flexibility for children with special health care needs to remain in their
			 medical home or seek appropriate pediatric sub-specialists.(iii)Continuous coverage requirementsThe Secretary shall require 
	health plans seeking certification as qualified health plans for purposes of an American
			 Health Benefits Exchange to ensure that—(I)with respect
			 to a child or pregnant woman who is transitioning from coverage under
			 a State child health plan or a State plan under title XIX—(aa)coverage under the qualified health plan shall be effective as of the 60-day period preceding the
			 date on which the first premium payment is made for
			 such coverage;(bb)coverage under the State child health plan or State plan under title XIX shall remain in effect
			 during the 30-day period that precedes the
			 60-day period described in item (aa);
										(cc)the qualified health plan shall provide coverage for a child’s or a pregnant woman's medical home,
			 regardless of whether the
			 medical home provider is  within the network of the plan, to allow the
			 child or pregnant woman to finish a course of treatment for an acute
			 illness or a treatment or surgery
			 scheduled prior to the effective date for coverage under the plan under
			 item (aa) or for a period of up to 90 days if, by the end of such
			 period, the child or pregnant woman is enrolled with a medical home
			 provider that is within the network of the plan; and
										(dd)in the case of a child or pregnant woman with a chronic or complex condition, the qualified health
			 plan shall permit the
			 child or pregnant woman to continue to receive treatment from a
			 non-network provider
			 for a transitional time that is not less than 90 days, or until the child
			 or pregnant woman can be enrolled with  an in-network provider;(II)similar requirements apply with respect to any child or pregnant woman who transitions from
			 coverage under a qualified health plan to coverage under the State child
			 health plan or the State plan under title XIX
			 in accordance with subparagraph (B)(ii); and
									(III)a child or pregnant woman transitioning to or from coverage under the State child health plan or
			 the State plan under title XIX and a qualified health
			 plan is informed of the differences between the benefits available and
			 cost-sharing imposed under  the coverage the child or	pregnant woman is
			 transitioning from and into, and that the pregnant woman or the parent or
			 guardian of the child has the option of
			 electing to remain enrolled in whichever coverage is the most affordable
			 or provides the best benefits for the child or pregnant woman for such 
			 period as the Secretary
			 shall specify..(c)Prohibition on transitioning CHIP-Eligible childrenNo child who is eligible for coverage under CHIP shall be transitioned from a State child health
			 plan to a qualified health plan unless that plan is certified under
			 section 2105(d)(3)(C) of the Social Security Act (42 U.S.C.
			 1397ee(d)(3)(C))  (as amended by subsection (b)).(d)Minimum essential coverage(1)In generalSection 5000A(f) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:(6)Pregnancy-related assistance under CHIPWith respect to a targeted low-income pregnant woman (as defined in section 2112(d)(2) of the
			 Social
			 Security Act), notwithstanding paragraph
			 (1)(A)(iii), the term minimum essential coverage, at the option of such a woman, shall not include  pregnancy-related
			 assistance (as defined in section 2112(d)(1) of the Social Security Act)..(2)Effective dateThe amendment made by this subsection applies to taxable years beginning after December 31, 2014.203.Assuring coverage continuity for former foster care children(a)In generalSection 1902(a)(10)(A)(i)(IX) (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—(1)in item (cc), by striking responsibility of the State and inserting responsibility of a State; and(2)in item (dd), by striking the State plan under this title or under a waiver of the and inserting a State plan under this title or under a waiver of such a.(b)Effective
		dateThe amendments made by this section shall take effect on  the date of enactment of this Act.BEnrollment Simplification and Improvements211.Automatic enrollment for newborns under CHIP(a)In generalSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)) is amended—(1)by redesignating subparagraphs (E) through (O) as subparagraphs (F) through (P), respectively; and(2)by inserting after subparagraph (D) the following new subparagraph:(E)Section 1902(e)(4) (relating to automatic coverage for newborns through age 1)..(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.212.Express Lane Eligibility extension and application to pregnant women, foster children, and children
			 with special health care needs(a)In generalSection 1902(e)(13) (42 U.S.C. 1396a(e)(13)) is amended—(1)in subparagraph (A), by adding
			 at the end the following new clause:(iii)State option to extend express lane eligibility to pregnant womenAt the option of the State, the State may apply the provisions of this paragraph with respect to
			 determining eligibility under this title for a pregnant woman. In applying
			 this paragraph in the case of a
			 State electing such an option, any reference in this paragraph to a child
			 with respect to this title (other than a reference to child health
			 assistance) shall be deemed to be a reference to a pregnant woman.; (2)in subparagraph (G), by adding at the end the following new sentence: Notwithstanding the age limit specified in the preceding sentence, such term includes an individual
			 described in subsection (a)(10)(A)(i)(IX) and, at the option of the State,
			 an individual described in
			 section 2110(c)(1)(B).; and(3)by striking subparagraph (I).(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.213.Outreach to targeted populations(a)Outreach and enrollment grantsSection 2113 (42 U.S.C. 1397mm) is amended—(1)in subsection (a)(1), by striking during the period of fiscal years 2009 through 2015 ; and(2)in subsection (g), by inserting  and $40,000,000 for each fiscal year thereafter, after 2015,.(b)Outreach to non-English speakers and other populations(1)National enrollment campaign requirementsSuch section 2113 is amended—(A)in subsection (h), by striking Such campaign and inserting In addition to the requirements described in subsection (i), such campaign; and(B)by adding at the end the following subsection:(i)Required elements of national enrollment campaignBeginning with fiscal year 2015, each of the following initiatives shall be part of the national
			 enrollment campaign:(1)Initiative to increase enrollment among individuals with limited English proficiencyAn initiative to increase enrollment in the State child health plan under this title or the State
			 plan under title XIX of children from families that speak a primary
			 language other than English that shall include—(A)language services, including oral interpreting and written translation services, for individuals
			 with limited proficiency in English; and
											(B)other culturally appropriate efforts to increase enrollment of such children.(2)Initiative to increase enrollment of children in families with complex or multiple coverage sourcesAn initiative to identify and increase enrollment in the State child health plan under this title
			 or the State plan under title XIX of children from families who have
			 multiple
			 coverage sources or other coverage complexities, including children in
			 foster care and children subject to a medical child support order..(2)Increased reimbursement for State spending on language services(A)MedicaidSection 1903(a)(2)(E) (42 U.S.C. 1396b(a)(2)(E)) is amended by striking 75 percent and inserting the higher of 90 percent or the sum of the enhanced FMAP (as defined in section 2105(b)) plus 5
			 percentage points (not to exceed
			 100 percent).(B)CHIPSection 2105(a)(1) (42 U.S.C. 1397ee(a)(1)) is amended in the matter preceding paragraph (1), by
			 striking  the higher of 75 percent or the sum of the enhanced FMAP plus 5 percentage points and inserting the higher of 90 percent or the sum of the enhanced FMAP plus 5 percentage points (not to exceed
			 100 percent).(3)Requirement that managed care organizations provide language services to enrolleesSection 1932(b) (42 U.S.C. 1396u–2(b))	is amended by adding at the end the following new
			 paragraph:(9)Language servicesEach contract with a medicaid managed care organization under section 1903(m) shall require the
			 organization to provide (at no cost to the individual) language services,
			 including oral
			 interpreting and written translation services, to any individual who is
			 eligible for medical assistance under the State plan under this title and
			 is enrolled with the organization and to a parent or guardian of such
			 individual if such individual, parent, or guardian is in need of such
			 services when interacting with the organization or with
			 any provider receiving payment from the organization.. (4)Translation of applications and other vital documents(A)MedicaidSection 1902(a) (42 U.S.C. 1396a(a)) is amended—
									(i)
									by striking and at the end of paragraph (80);
								
									(ii)
									by striking the period at the end of paragraph (81) and inserting ; and; and
								(iii)by inserting after paragraph (81) the following new paragraph:(82)provide for the translation of all documents and materials necessary to make application for
			 medical assistance
			 under the plan, and such other documents and materials as the Secretary
			 may specify, including any such documents	and materials that are
			 available via a website, into the
			 primary
			 language spoken by any limited English proficiency group in the State with
			 a population of at least 1000 individuals or that constitutes 5 percent of
			 the State
			 population..(B)CHIPSection 2107(e)(1), as amended by section 221, is amended—(i)by redesignating subparagraphs (E) through (P) as subparagraphs (F) through (Q), respectively; and(ii)by inserting after subparagraph (D) the following subparagraph:(E)Section 1902(a)(82) (relating to the translation of documents and materials)..(c)Primary language data collection(1)Data from eligible entitiesSection 2113(c)(4)(B) (42 U.S.C. 1397mm(c)(4)(B)) is amended by inserting under this title and title XIX, individual data on the primary language of enrollees under this
			 title and title XIX (and for such  enrollees who are minors or
			 incapacitated, data on the primary language of their parents or guardians) after enrollment data.(2)Annual report(A)CHIPSection 2108 (42 U.S.C. 1397hh) is amended—(i)by redesignating the subsection (e) added by section 501(e)(2) of Public Law 111–3 as subsection
			 (f); and(ii)in paragraph (1) of the subsection (e) added by section 402 of Public Law 111–3, by inserting and primary language after duration of benefits.(B)MedicaidSection 1946(c) (42 U.S.C. 1396w–5(c)) is amended by inserting demographic before data on health care disparities.(d)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.IIIAffordability301.Strengthened cost sharing protections under Medicaid and CHIP(a)Medicaid(1)In generalSection 1916 (42 U.S.C. 1396o) is amended—(A)in subsection (a)—(i)in subparagraph (E) of paragraph (2), by striking and at the end;(ii)in paragraph (3)—(I)by inserting subject to paragraph (4), before any deduction; and(II)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new paragraph:(4)the total annual aggregate amount of any premium, enrollment fee, deduction, cost sharing, or
			 similar charge imposed under
			 the plan with respect to such individuals and their families shall not
			 exceed 5 percent of the family income of the individual involved, as
			 applied on a quarterly or monthly basis (as specified by the State).;(B)in subsection (b)—(i)in subparagraph (E) of paragraph (2), by striking and at the end;(ii)in paragraph (3)—(I)by inserting subject to paragraph (4) before any deduction; and(II)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new paragraph:(4)the total annual aggregate amount of any premium, enrollment fee, deduction, cost sharing, or
			 similar charge imposed under the plan with respect to such individuals and
			 their families shall not exceed 5 percent of the family income of the
			 individual involved, as applied on a quarterly or monthly basis (as
			 specified by the State).;(C)in subsection (d), by inserting , and provided that the total annual aggregate amount of any such premium, and any enrollment fee,
			 deduction, cost sharing, or
			 similar charge imposed under
			 the plan with respect to such individuals and their families shall not
			 exceed 5 percent of the family income of the individual involved, as
			 applied on a quarterly or monthly basis (as specified by the State) before the period; and(D)by adding at the end the following new subsection:(k)Cost sharing tracking; suspension of charges;  notification requirements(1)TrackingIf the State plan imposes premiums, enrollment fees, deductions, cost sharing, or similar charges
			 under this section that, together with any such charges imposed under
			 section 1916A,
			 could
			 cause families
			 to have out-of-pocket expenses that exceed a total aggregate cost
			 sharing limit imposed under
			 subsection (a)(4) or (b)(4) for the month or quarter (as specified by the
			 State), the State shall establish a process for
			 tracking and aggregating such expenses (including expenses incurred for
			 separately administered benefits) that—(A)does not
			 rely on documentation provided by the individual or the family;(B)is
			 communicated in a manner designed to ensure the privacy of patient-related
			 information; and(C)allows for coordination with managed care entities (as defined in section 1932(a)(1)(B)) that are
			 under contract with the State.(2)Suspension of chargesWhen a family reaches any limit for a period imposed on premiums, deductions, cost sharing, or
			 similar charges under
			 this section, no further  premiums, deductions, cost sharing, or
			 similar charges (or any portions thereof) shall be imposed on any
			 individual in the family who is
			 eligible for and receiving medical assistance under the plan for the
			 remainder of the period.(3)Notification requirementsWith respect to a limit imposed on premiums, deductions, cost sharing, or similar charges under
			 this section the State plan shall provide for the notification of
			 providers and each family to which such a
			 limit applies—(A)of any such limit applicable to the family;(B)when the family has incurred out-of-pocket expenses up to any such limit; and(C)when a family reaches any such limit for a period, that the limit has been reached and that no
			 further premiums, deductions, cost sharing, or
			 similar charges (or portions thereof) shall be imposed on any individual
			 in the family who is
			 eligible for and receiving medical assistance under the plan for the
			 remainder of such month or quarter.(4)Reassessment processThe State shall establish a process for families that include an individual who is eligible for
			 and receiving
			 medical assistance under the plan to request a reassessment of the
			 family’s aggregate limit on premiums, deductions, cost sharing, or
			 similar charges if the family has a change in circumstances, in accordance
			 with criteria specified by the Secretary.(5)Application of requirementsThe requirements of this subsection shall apply in the same manner to limits imposed under
			 subsections (c), (d), (g), and  (i)..(2)State option for alternative premiums and cost sharingSection 1916A(b) (42 U.S.C. 1396o–1(b)) is amended—(A)in paragraphs (1)(B)(ii) and (2)(A), by inserting or section 1916 after subsection (c) or (e) in each place it appears; and(B)by adding at the end the following new
			 paragraph:(7)Cost sharing tracking; suspension of charges;  notification requirements(A)TrackingIf the State plan imposes premiums or cost sharing under this section
			 that, together with cost sharing imposed under section 1916, could cause
			 families to have out-of-pocket expenses that exceed the
			 total aggregate limit imposed under paragraph (1) or (2) of
			 this subsection for a month or quarter (as specified by the State),   the
			 State shall establish a process for
			 tracking and aggregating such expenses (including expenses for separately
			 administered benefits) that—(i)does not
			 rely on documentation provided by the individual or the family;(ii)is communicated in a manner designed to ensure the privacy of patient-related information; and(iii)allows for coordination with managed care entities (as defined in section 1932(a)(1)(B)) that are
			 under contract with the State.(B)Suspension of chargesWhen a family reaches any limit for a period imposed on premiums or cost sharing under
			 this section, no further premiums or cost sharing (or any portions
			 thereof) shall be imposed on any individual in the family who is
			 eligible for and receiving medical assistance under the plan for the
			 remainder of the period.(C)Notification requirementsWith respect to a limit imposed on premiums or cost sharing under
			 paragraph (1) or (2) of this subsection the State plan shall provide for
			 the notification of providers and each family to which such a
			 limit applies—(i)of any such limit applicable to the family;(ii)when the family has incurred out-of-pocket expenses up to any such limit; and(iii)when a family reaches such a limit for a period, that the limit has been reached and that no
			 further premiums or cost sharing (or portions thereof) shall be imposed on
			 any individual in the family who is
			 eligible for and receiving medical assistance under the plan for the
			 remainder of such month or quarter.(D)Reassessment processThe State shall establish a process for families that include an individual who is eligible for
			 and receiving
			 medical assistance under the plan to request a reassessment of the
			 family’s aggregate limit on premiums, deductions, cost sharing, or
			 similar charges if the family has a change in circumstances, in accordance
			 with criteria specified by the Secretary..(3)Managed care organizationsSection 1932(a)(5) (42 U.S.C. 1396u–2(a)(5)) is amended by adding at the end the following new
			 subparagraph:(E)Coordination with providers on cost sharingThe State shall require that a managed care entity with a contract with the State, as a
			 condition of such contract, comply with the  requirements of sections 1916
			 and
			 1916A (as applicable),  for such individuals who are enrolled with the
			 organization or entity and coordinate with the State with respect to
			 tracking and aggregating an enrollee's family's out-of-pocket expenses for
			 premiums, deductions, cost sharing, or
			 similar charges..(4)Conforming amendmentsSection 1916A(a)(2)(B)	(42 U.S.C. 1396o–1(a)(2)(B)) is amended—(A)by inserting and the tracking, suspension, and notification requirements under subsection (b)(7) before shall apply; and(B)by inserting and requirements after limitations.(b)CHIP(1)In generalSection 2103(e) (42 U.S.C. 1397cc(e)) is amended—(A)by striking paragraphs (2) and (4);(B)by redesignating paragraph (3) as paragraph (2);(C)in paragraph (2) (as so redesignated)—(i)by striking subparagraph (B);(ii)by redesignating subparagraph (C) as subparagraph (D); and(iii)by inserting after subparagraph (A) the following new subparagraphs:(B)No cost sharing for pregnancy-related assistanceThe State child health plan may not impose deductions, cost sharing, or similar charges with
			 respect to pregnancy-related assistance.(C)Application of Medicaid cost sharing limitsSubject to subparagraphs (A) and (B) and paragraph (3), the State child health plan may only impose
			 deductions, cost sharing, or similar charges to the extent that such
			 charges do not exceed the nominal limits set under section 1916(a)(3).; and(D)by adding at the end the following new paragraph:(3)Additional requirements (A)In generalSubject to paragraph (2)(A), any premiums, deductions, cost sharing, or similar charges imposed
			 under the State child
			 health plan for medical or dental benefits  may be
			 imposed on a sliding scale related to income, except
			 that the total annual aggregate cost sharing imposed for such benefits
			 with
			 respect to all individuals in a family that includes a targeted low-income
			 child or a targeted low-income pregnant woman under this title shall not
			 exceed 5 percent
			 of such family's income for the year involved.(B)Dental-only supplemental coverageWith respect to dental-only supplemental coverage offered under section 2110(b)(5), the total
			 annual
			 aggregate cost sharing imposed for such coverage shall not exceed 5
			 percent of a family's income for the year involved, minus the amount the
			 family is required to pay during such year in premiums, deductions, cost
			 sharing, or
			 similar charges for health care services for children in the family
			 enrolled in a group health plan or health insurance coverage offered
			 through an employer.(C)Tracking of expenses; suspension of charges; notice; reassessmentsIf the State child health plan imposes premiums, deductions, cost sharing, or similar charges that
			 could
			 cause families
			 that include a targeted low-income child or a targeted low-income pregnant
			 woman to have out-of-pocket expenses that exceed the aggregate cost
			 sharing limit imposed under
			 subparagraph (A) for the year,  the State shall—(i)establish a process for tracking and
			 aggregating such expenses (including expenses incurred for separately
			 administered benefits) that—(I)does not
			 rely on documentation provided by the	targeted low-income child, the
			 targeted low-income pregnant woman, or the family;(II)is communicated in a manner designed to ensure the privacy of patient-related information; and(III)allows for coordination with managed care entities  and managed care organizations that are under
			 contract with the State;(ii)when a family reaches the aggregate cost-sharing limit for a year imposed under
			 subparagraph (A), not impose any further premiums or cost sharing (or any
			 portions thereof) on any targeted low-income child or targeted low-income
			 pregnant woman in the family for the
			 remainder of the year;(iii)notify providers and each family that includes a targeted low-income child or a targeted low-income
			 pregnant
			 woman—(I)of the annual aggregate limits on out-of-pocket expenses applicable to the family;(II)when the family has incurred out-of-pocket expenses up to the annual aggregate family
			 limit imposed under subparagraph (A); and(III)when a family reaches the aggregate out-of-pocket expenses limit for a year, that the limit has
			 been reached and that no
			 further premiums, deductions, cost sharing, or similar charges (or
			 portions thereof) shall be imposed
			 on any
			 targeted low-income child or targeted low-income pregnant woman in the
			 family for the remainder of such  year; and(iv)establish a process for families that include a targeted low-income child or a targeted low-income
			 pregnant woman to request a reassessment of the family's annual aggregate
			 limit on     premiums, deductions, cost sharing, or similar
			 charges if
			 the family has  a change in circumstances, in accordance with criteria
			 specified by the Secretary..(2)Managed care organizationsSection 2103(f) (42 U.S.C. 1397cc(f)) is amended by adding at the end following new paragraph:(4)Coordination with providers on cost sharingThe State shall require that a managed care entity or a  managed care organization with a contract
			 with the State, as a
			 condition of such contract, comply with the requirements of  2103(e) and 
			 coordinate with the State with respect to in tracking and
			 aggregating an enrollee's family's out-of-pocket expenses for cost sharing
			 as required under subsection (e)(3)(C)..
					(c)Conforming amendments(1)Section 2105(c)(10)(C)(i) (42 U.S.C. 1397ee(c)(10)(C)(i)) is amended by striking paragraph (3)(B) of.(2)Section 2112(b)(6) (42 U.S.C. 1397ll(b)(6)) is amended by striking paragraph (3)(B) of.
					IVBenefits401.Preventive health services(a)Preventive health services(1)MedicaidSection 1905 (42 U.S.C.
			 1396d) is amended—
						(A)in subsection
			 (a)(4)—
							(i)by striking
			 and before (D); and
							(ii)by inserting
			 before the semicolon at the end the following new subparagraph: ; and
			 (E) preventive services described in subsection (ee); and
							(B)by adding at the
			 end the following new subsection:
							
								(ee)Preventive
				Services(1)In generalFor purposes of subsection (a)(4)(E), the preventive
				services described in this subsection are diagnostic, screening,
			 and preventive services not otherwise described in subsection
			 (a) or required by subsection (r)
				that the Secretary determines are appropriate for children or
			 pregnant women
			 entitled to
				medical assistance under this title, including—(A)evidence-based items or services that have in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force;(B)with respect to pregnant women, immunizations that have in effect a recommendation from the
			 Advisory Committee on Immunization
			 Practices of the Centers for Disease Control and Prevention with respect
			 to the individual involved;(C)with respect to infants, children, and adolescents, evidence-informed preventive care and
			 screenings provided for in the comprehensive guidelines supported by the
			 Health Resources and Services Administration; and(D)with respect to women, such additional preventive care and screenings not described in this
			 paragraph as provided for in comprehensive guidelines supported by the
			 Health
			 Resources and Services Administration for purposes of this paragraph.(2)Additional servicesNothing in this subsection shall be construed to limit the application of any requirement of
			 subsection (r) or to prohibit a State plan under this title  from
			 providing coverage for services in addition to those recommended by United
			 States Preventive Services Task Force or to prohibit coverage of services..
						(2)Elimination of
			 cost-Sharing
						(A)Subsections
			 (a)(2)(D) and (b)(2)(D) of section 1916 (42
			 U.S.C.
			 1396o) are each amended by inserting preventive services described in
			 section 1905(ee), after emergency services (as defined by the
			 Secretary),.
						(B)Section
			 1916A(a)(1) (42 U.S.C. 1396o–1(a)(1)) is amended by inserting
			 , preventive services described in section 1905(ee), after
			 subsection (c).(3)Interval period
			 for inclusion of new recommendations in State plansWith respect
			 to a recommendation issued on or after the date of enactment of this Act
			 that adds new preventive services to the requirements described in
			 subsection (ee) of section 1905 of the Social
			 Security Act, the
			 Secretary shall establish a maximum interval
			 period, which shall not be longer than 6 months, between the date on which
			 the
			 recommendation is issued and the plan year for which a State plan for
			 medical
			 assistance under title XIX of the Social Security Act shall be required to
			 include such preventive service.(b)CHIPSection 2103 (42 U.S.C. 1397cc) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking and (7) and inserting (7), and (8); and(2)in subsection (c)—(A)by redesignating paragraph (8) as paragraph (9); and(B)by inserting after paragraph (7), the following new paragraph:(8)Preventive servicesThe child health assistance provided to a targeted low-income child  and pregnancy-related
			 assistance provided to a targeted low-income pregnant woman shall include
			 coverage of preventive services for children or pregnant women required
			 under a State plan under title XIX under subsections (a)(4)(E) and (ee)
			 of section 1905 and no deductible, cost sharing or similar charge shall be
			 imposed under the State child health plan with respect to such services..402.Timely immunization coverage(a)Coverage for newly approved vaccines within 30 days(1)In generalSection 1928(e) (42 U.S.C. 1396s(e)) is amended by adding at the end the following new sentence: Each revision of the  list established by such Advisory Committee shall apply to the purchase,
			 delivery, and administration of pediatric vaccines under this section not
			 later than 30 days after the date such Advisory Committee approves the
			 revision..(2)Conforming amendmentSection 2103(c)(1)(D) (42 U.S.C. 1397cc(c)(1)(D)) is amended  by  inserting in accordance with the schedule referred to in section 1928(c)(2)(B)(i) for pediatric vaccines after immunizations.(b)Treatment of CHIP-Eligible children as federally vaccine-Eligible childrenSection 1928(b)(2) (42 U.S.C. 1396s(b)(2)) is amended—(1)in subparagraph (A)(i), by inserting or CHIP-eligible after medicaid-eligible; and(2)in subparagraph (B), by striking clause (i) and inserting the following:(i)The term medicaid-eligible or CHIP-eligible child means, with respect to a child, a child who is entitled to medical assistance under a State plan
			 approved under this title or a waiver of such	plan, or who is eligible
			 for child health assistance under a State child health plan approved under
			 title XXI..(c)Coding for vaccine administrationSection 1928 (42 U.S.C. 1396s) is amended—(1)by striking subsection (g) and inserting:(g)Reserved.; and(2)in subsection (h)(6), by striking a vaccine and inserting each vaccine component.(d)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
				VAccess and QualityAPediatric Quality Measures501.Extending the pediatric quality measures program(a)In generalSection 1139A(i) (42 U.S.C. 1320b–9a(i)) is amended by inserting , and for each of fiscal years 2014 through 2019, $50,000,000, after $45,000,000.(b)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act.502.Improving the effectiveness of the pediatric quality measures(a)In generalSection 1139A(b) (42 U.S.C. 1320b–9a(b)) is amended—(1)in paragraph (4)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new	subparagraph:(C)establish a program to continue and enhance pediatric quality measures program centers of
			 excellence, which may include developing centers of excellence with a
			 particular emphasis on patient and family experience and pediatric
			 populations that are small in size and may be most effectively addressed
			 by aggregating data across multiple States, including pediatric
			 populations with medical complexity and pediatric populations with rare
			 conditions.; and(2)by amending paragraph (5) to read as follows:(5)Revising, strengthening, and improving initial core measures(A)In generalThe Secretary shall annually publish recommended changes to the core measures described in
			 subsection (a) that—(i)are consistent with the purposes of the pediatric quality measures program established under
			 paragraph (1);(ii)meet the conditions specified in paragraph (2);(iii)were developed by the Secretary in consultation with the entities specified in subparagraphs (A)
			 through (H) of paragraph (3); and(iv)were developed, validated, or tested through a grant awarded under paragraph (4).(B)Additional recommended changesBeginning not later than 1 year after the date of enactment of the CHIP Extension Act of 2014, the recommended changes published under subparagraph (A) shall include changes—(i)to measure the type of children’s health insurance coverage or other health benefits coverage
			 available over time, in addition to the presence, stability, and duration
			 of such health insurance coverage or such health benefits coverage over
			 time, for purposes of examining enrollment changes of a child from one
			 type of coverage to another;(ii)to ensure that the measures reflect the care provided to the diverse pediatric population,
			 including adolescents and children with special health care needs, and the
			 management of acute and chronic conditions;(iii)to ensure that the measures reflect care provided in diverse health care settings, including both
			 inpatient and ambulatory settings;(iv)to encourage the development, implementation, and stewardship of core measures that can be used at
			 the State, hospital, practice, and plan levels, including a sustainable
			 mechanism to maintain and disseminate such measures and collect and report
			 data on such measures; and(v)to facilitate the adoption, dissemination, stewardship, and reporting of such measures as well as
			 measures developed through the pediatric quality measures program at the
			 State, hospital, practice, and plan levels and across different health
			 care delivery
			 and coverage systems, including coverage provided through the Exchanges
			 established under title I of the Patient Protection and Affordable Care
			 Act..(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.503.Annual State reports regarding State-specific quality of care measures applied under Medicaid or
			 CHIP(a)In generalSection 1139A(c) (42 U.S.C. 1320b–9a(c)) is amended by adding at the end
			 the following new paragraph:(3)Data collection and reporting on full set of core measuresBeginning not later than 5 years after the date of enactment of this paragraph, the
			 information reported under paragraph (1) shall include State-specific
			 information on the full set of pediatric core measures..(b)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act.504.Advisory panel regarding pediatric quality(a)In generalSection 1139A(g) (42 U.S.C. 1320b–9a(g)) is amended—(1)in the subsection heading, by striking Study of and inserting Studies and reports on;(2)by redesignating paragraph (2) as paragraph (4); and(3)by inserting after paragraph (1) the following new paragraphs:(2)Expert panelThe Secretary shall convene a panel, composed of health experts (including experts employed by the
			 Federal Government and experts not so employed) to establish priorities
			 and goals for child health as recommended in the report submitted under
			 paragraph (1) by the Institute of Medicine. Such panel shall—(A)advise and make recommendations to the Secretary regarding changes that may be made to the core
			 measures described in subsection (a);(B)establish standards for the timeliness and accuracy of data so collected and reported; and(C)review and make recommendations, on an annual basis, for strategies to enhance the timeliness,
			 accuracy, and utility of the core measures.(3)Collecting and reporting full set of core measuresNot later than 1 year after the date of enactment of this paragraph, the Secretary, in
			 consultation with representatives of State agencies responsible for
			 administering Medicaid and the State Children’s Health Insurance Program
			 and representatives of relevant provider organizations, shall submit to
			 the Committee on Energy and Commerce of the House of Representatives and
			 the Committee on Finance of the Senate a
			 report identifying—(A)strategies to address and overcome barriers to State collection of and reporting of the full set of
			 pediatric core measures;(B)an analysis of the amount of Federal funding needed to incentivize States to collect and report on
			 the full set of pediatric core measures; and(C)a standardized format and plan for States to collect and report on the full set of pediatric core
			 measures..(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.505.Extending and expanding demonstration projects(a)Strengthening demonstration projects for improving the quality of children’s health care and the
			 use of health information technologySection 1139A(d) (42 U.S.C. 1320b–9a(d)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A)—(i)by inserting , and during the period of fiscal years 2014 through 2019, the Secretary shall award not less than
			 10
			 grants, after 10 grants; and(ii)by inserting (including oral care) after health care;(B)in subparagraph (C), by striking or at the end;(C)in subparagraph (D), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following new subparagraphs:(E)examine and address barriers to effective delivery of perinatal care and its impact on birth
			 outcomes and subsequent pregnancies and children’s health;(F)implement and expand pediatric and perinatal learning and quality improvement collaboratives on the
			 quality of children’s and pregnant women’s health care, including
			 improving patient outcomes, reducing health costs, and addressing health
			 disparities;(G)encourage and evaluate the use at the State level of payment reform and related policy proposals
			 for purposes of promoting higher quality of care for children, including
			 the shared savings program established under section 1899 and other
			 methods of encouraging integrated care models; or(H)with respect to the model electronic health record format for children developed and disseminated
			 under subsection (f)—(i)assess the extent to which the format has been incorporated into widely used electronic health
			 record formats;(ii)implement standards and activities that result in increased use of such format; and(iii)evaluate the impact of the increased use of such format.; (2)in paragraph (2)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)with respect to grants awarded for projects described in paragraph (1)(F), such grants shall be
			 awarded for projects that—(i)give priority to collaboratives that would have substantial impacts on the pediatric population by—(I)affecting a large percentage of such population or by substantially improving outcomes in a smaller
			 population;(II)reducing the cost of health care for children, including children with medically complex illnesses
			 or chronic conditions;(III)having a high likelihood to reduce disparities in health status; or(IV)potentially having long-term health impacts by addressing childhood precursors to adult conditions;
			 and(ii)encourage coordination with other sources of funding in the expansion of pediatric learning
			 collaboratives, including by coordinating care and utilizing community
			 health workers (as defined in section 399V(k) of the Public Health Service
			 Act (42 U.S.C. 280g–11(k))).; and(3)in paragraph (4)—(A)by inserting For each of fiscal years 2009 through 2013, before $20,000,000; and(B)by adding at the end the following new sentence: For each of fiscal years 2014 through 2019, $36,000,000 of the amount appropriated under subsection
			 (i) for a fiscal year shall be used to carry out this subsection..(b)Extending funding for childhood obesity demonstration projectsSection 1139A(e)(8) (42 U.S.C. 1320b–9a(e)(8)) is amended by inserting , and for the period of fiscal years 2015 through 2019, $25,000,000 after 2014.(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.BMaternal, Infant, and Early Childhood Home Visiting Program511.Supporting evidence-based care coordination in communities(a)In generalSection 511(j)(1) (42 U.S.C. 711(j)(1)) is amended by striking subparagraph (F) and inserting the
			 following:(F)$400,000,000 for each of fiscal years 2015 through 2019..(b)Prevention of duplicate appropriations for fiscal year 2015Expenditures made pursuant to the amendments made by section 209 of the Protecting Access to
			 Medicare Act of 2014 (Public Law 113–93) for fiscal year 2015 shall be
			 charged to the appropriation provided by the amendment made by subsection
			 (a) for such fiscal year.(c)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act.CComparative study of Medicaid, CHIP, and qualified health plans521.GAO study and report(a)StudyThe Comptroller General of the United States shall conduct a study of each State in which
			 individuals
			 eligible for medical assistance under a State plan under title XIX of the
			 Social
			 Security Act (42 U.S.C. 1396 et seq.) or for child health assistance under
			 a State child health plan under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.) are provided such assistance
			 through enrollment  in a qualified health plan or
			 employer-sponsored insurance. Such study shall determine, for each such
			 State—(1)the number of such individuals enrolled in an employer-sponsored health plan to whom wraparound
			 services are offered;(2)the number of such individuals enrolled in an employer-sponsored health plan who use wraparound
			 services for any purpose during the plan year;(3)the average cost of wraparound services per individual enrolled in an employer-sponsored health
			 plan 
			 who uses such services;(4)the number of such individuals with developmental disabilities (as defined in section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act
			 of 2000 (42 U.S.C. 15002(8))), enrolled in an employer-sponsored health
			 plan who used wrap-around benefits;(5)the number of disabled individuals enrolled in an employer-sponsored health plan who use
			 wraparound
			 benefits for habilitative services, rehabilitative services, or home
			 health services;(6)the number of such individuals enrolled in qualified health plans;(7)average premiums and cost-sharing per such individual enrolled in a qualified health plan; and(8)comparative data with respect to the benefits offered to such individuals under qualified health
			 plans
			 as compared to the benefits offered to such individuals under State plans
			 under title XIX or XXI of the
			 Social Security Act.(b)ReportsNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the
			 United States shall
			 submit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on
			 Finance of the Senate a report on the
			 findings of the study conducted under subsection (a) that includes any
			 recommendations or proposed legislation. Not later than 4 years after the
			 date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the
			 Committee on Finance of the Senate an updated report on the findings
			 of the study conducted under subsection (a) that includes any
			 recommendations or proposed legislation.(c)DefinitionsFor purposes of this section:(1)Qualified health planThe term qualified health plan means a health plan that is offered through an American Health Benefits Exchange established under
			 the Patient Protection and Affordable Care Act (Public Law 111–148).(2)Wraparound servicesThe term wraparound services means services provided by a State plan under title XIX or XXI of the Social Security Act that are
			 provided as a supplement to items or services for which coverage is not
			 offered or is limited under a
			 qualified health plan or an employer-sponsored health plan.
						VIBudgetary Effects601.Budgetary effect of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act of 2010, shall be determined by reference to the latest statement
			 titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee
			 on the Budget of the House of Representatives, as long as such statement
			 has been submitted prior to the vote on passage of this Act.